DETAILED ACTION                                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                             Response to Amendment
Applicant argues…
The combination of Horiba/Kasai/Saito is improper and overcomes the current rejection due to Saito utilizing a microwave in the drying process.
This is found to be persuasive because…
As noted by the applicant the current limitation of the claim set requires that no microwave or dielectric heating is utilized in conjunction with hot air/gas drying. 
Applicant’s arguments, see (Pg. 12, ¶1), filed 1-15-2021, with respect to the rejection(s) of claim(s) 4 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made from claim 4 in view of Horiba et al. (US-8,584,375,), and in further view of Kasai et al. (US-2009/0,079,111i)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1, 3-4, 9-11, & 21 is rejected under 35 U.S.C. 103 as being unpatentable over Horiba et al. (US-8,584,375, hereinafter Horiba), and in further view of Kasai et al. (US-2009/0,079,111, hereinafter Kasai)Regarding claim 1, 	
A method for drying at least one unfired columnar honeycomb formed body without irradiating the columnar honeycomb formed body with electromagnetic waves, the honeycomb formed body comprising: 
a raw material composition containing at least one raw material of ceramics,
water and 
at least one heat-gelling binder, and 
comprising a plurality of cells comprising flow paths penetrating from a first end surface to a second end surface inside an outer sidewall, 
the cells being defined by partition walls, 
the method comprising a step of drying the honeycomb formed body by allowing hot. gas satisfying 0.8 < T2/T1 < 3.3 in which II represents a gelation temperature of the binder (°C) and T2 represents a wet-bulb temperature of the hot gas (°C), 
to pass through the flow paths of the plurality of cells such that the hot gas flows into the first end surface and flows out of the second end surface, 
while entirely surrounding an outer side surface of the honeycomb formed body by a correction mold comprising an inner side surface shape corresponding to the outer side surface shape of the honeycomb formed body, wherein during the step of drying the honeycomb formed body, at least a part of the outer side surface of the honeycomb formed body receives pressure from the inner side surface of the correction mold, whereby the honeycomb formed body is subjected to shape correction.
Horiba teaches the following: 
& b.) (Col. 3, lines 31-33) teaches the honeycomb formed article is an unfired article including raw material composition which contains ceramics raw material, water, and binder. 
c.) {Col. 3, lines 40) teaches that the binder has a heat gelation characteristic, 
& e.) (Col. 3, lines 22-24) teaches that the honeycomb formed article 1 is provided with a plurality of cells which are fluid passages separated by the partition walls. 
(Col. 3, lines 45-48) teaches that the gelation temperature of these gelation binder depends on types but it is approximately 50 to 80° C. and about 55° C. (Col. 2, lines 9-11) teaches that the superheated steam or mixed gas of steam and hot air, having the humidity thereof regulated so as to realize a wet bulb temperature of 70 °C or higher, is arranged to pass through the cells to dry the honeycomb formed article. Noting, that taking a ratio between the taught values contains the range (7%o or 0.875 to 7%o or 1.40) which falls within the limitation of the claim.
(Claim 3) teaches that the mixed gas or superheated steam passes through the plurality of cells. Noting, (Fig. 3) depicts an example of a drying apparatus of a honeycomb.

Regarding claim 1, Horiba is silent on the following limitation(s):
(h),
It should be noted that Horiba does mention the use of any microwave or dielectric drying. However, this is done only in passing, as a general acknowledgment that such methods exist. Additionally, it is mentioned that, the honeycomb formed article shrinks when water evaporates whereby when drying speed is not uniform, defects such as deformation and breakage tend to happen easily, (Col. 1, lines 49-51}.


([0065]) teaches that depicted in (Fig. 1) is a perspective view schematically showing an example of the drying jig. ([0111]) teaches that when the drying jig is provided with two separate jigs, first, the honeycomb molded body is placed and held in the lower jig. Next, the upper jig is overlaid on the placed honeycomb molded body so as to surround the honeycomb molded body in an adhered state, and the upper jig and the lower jig are fastened with a fixing member. ([0116]) teaches that (Fig. 3) is a cross sectional view schematically showing an example of a dryer used in a drying method of a honeycomb molded body according to the embodiments of the present invention. The dryer shown in FIG. 3 is a hot-air dryer, and a honeycomb molded body surrounded by a drying jig 10 is carried in a dryer 20 provided with a hot-air generating device 22 and a fan 21 and dried with hot-air 23
 	Kasai further suggests that the benefit of using a drying jig with pressure applying means is it provides a way to mechanically fix the honeycomb from the surroundings and is fastened so as to have difficulty in changing its shape, by use of the 

Regarding claim 3, Horiba is silent on the following:
Wherein the method comprises carrying out the step of drying the honeycomb formed body while surrounding the outer side surface of the honeycomb formed Page 8 body by the correction mold
such that a ratio of an inner cross-sectional area (S1) of the honeycomb formed body before carrying out the step of drying in a direction perpendicular to a flow path direction of the cells to an inner cross-sectional area (S2) of the correction mold in the direction perpendicular to the flow path direction of the cells is 0.96 < S1 / S2 < 1.04

([0065]) teaches that depicted in (Fig. 1) is a perspective view schematically showing an example of the drying jig. ([0111]) teaches that when the drying jig is provided with two separate jigs, first, the honeycomb molded body is placed and held in the lower jig. Next, the upper jig is overlaid on the placed honeycomb molded body so as to surround the honeycomb molded body in an adhered state, and the upper jig and the lower jig are fastened with a fixing member. ([0116]) teaches that (Fig. 3) is a cross sectional view schematically showing an example of a dryer used in a drying method of a honeycomb molded body according to the embodiments of the present invention. The dryer shown in (Fig. 3) is a hot-air dryer, and a honeycomb molded body surrounded by a drying jig 10 is carried in a dryer 20 provided with a hot-air generating device 22 and a fan 21 and dried with hot-air 23
([0060]) teaches that the honeycomb structured body is manufactured by using the dried honeycomb molded body while surely inhibiting the warpage produced at the time of drying by bringing the drying jig into intimate contact with the honeycomb molded body, it becomes easier to prevent product losses due to drying, and also to prevent the deterioration of the exhaust gas purifying property in the honeycomb structured body prepared using the honeycomb molded body in which warpage occurs.
Regarding claim 4, Horiba is silent on the following:
Wherein the method comprises carrying out the step of drying the honeycomb formed body such that the hot gas passes through the flow paths of the cells at a gas velocity of 2.0 m/s or more.
Regarding claim 4, in analogous art as applied above, Kasai give details regarding the speed of the hot air utilized during drying, and in this regard Kasai teaches the following:
([0124]) teaches that a velocity of a hot air during hot air drying is preferably at least about 5.0 m/sec and at most about 50.0 m/sec. ([0125]) noting that when the velocity of a hot air falls within the above-mentioned range, the honeycomb molded body can be dried in a short time and the displacement of the drying jig due to a hot air does not occur.

Regarding claim 9, 	
Wherein a relationship of L/D < 15 is satisfied, in which L represents a length of the honeycomb formed body in a flow path direction of the cells, and D represents a length of the honeycomb formed body in a direction perpendicular to the flow path direction of the cells
Horiba teaches the following: 
(Col. 5, lines 25-26) teaches that Example 2 provides an outside diameter x passage length of 35 mm (section is regular square) x 330 mm which translates to (330/35 or 9.42) which satisfies the ratio L/D < 15).
Regarding claim 10,
Wherein the outer sidewall of the honeycomb formed body has a thickness of 0.2 mm or more
Horiba teaches the following: 
(Col. 5, lines 25-26) teaches that Example 2 provides that the number of cells is 31 cells/cm, and that the thickness of partition wall: 381 pm or (.381 mm).
Regarding claim 11, Horiba is silent on the following: 
Wherein the correction mold is configured of a pair of half members that are divided along a flow path direction of the cells.
Regarding claim 11, in analogous art as applied above in claim 1, for a honeycomb drying jig with a means for applying pressure, and in this regard Kasai teaches the following:
([0068]) teaches that as described above, the upper jig 11 and the lower jig 12 constituting the drying jig 10 are separable from each other in such a way that the upper jig 11 and the lower jig 12 can be independently handled. Even though the upper jig 11 and the lower jig 12 are separable, it becomes easier to surely fasten the upper jig and the lower jig to each other by the fixing member 13 provided on the upper jig 11 or the lower jig 12. Noting, ([0116]) teaches that (Fig. 3) is a cross sectional view schematically showing an example of a dryer used in a drying method of a honeycomb molded body according to the embodiments of the present invention. Highlighting, that the jigs are divided 
 	Kasai further suggests that the benefit of using a two piece drying jig is it provides a means for placing the molded body on a lower jig while the upper jig (16) may be placed on the top half of the ceramic molded body so that both are brought into close contact with the ceramic molded body, ([0060]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles that utilize a hot air drying, gelling binder and wet bulb temperature of Horiba, by utilizing a two piece drying jig, as taught by Kasai. Highlighting, that the use of a two piece drying jig allows for placing the molded body on a lower jig while the upper jig may be placed on the top half of the ceramic molded body so that both are brought into close contact with the ceramic molded body.
Regarding claim 21,
Kneading raw materials containing at least one raw material of ceramics, water, and at least one heat-gelling binder to obtain a mixture; 
extruding the mixture to obtain an unfired columnar honeycomb formed body comprising a plurality of cells comprising flow paths penetrating from a first end surface to a second end surface in an inside of an outer sidewall, the cells being defined by partition walls; 
subjecting the unfired columnar honeycomb formed body to the method for drying the at least one honeycomb formed body according to claim 1 to obtain a dried honeycomb formed body;
Horiba teaches the following: 
 (Col. 1, lines 25-28) teaches that to fabricate a honeycomb structure, firstly water and various additives such as binder are added to raw material of ceramics to prepare kneaded clay. (Col. 3, lines 31-33) teaches the honeycomb formed article is an unfired article including raw material composition which contains ceramics raw material, water, and binder. (Col. 3, lines 40) teaches that the binder has a heat gelation characteristic.
(Col. 1, lines 28-29) teaches that a formed article with a shape of honeycomb (honeycomb formed article) is made through extrusion forming. (CoL 3, lines 22- Page 13 24) teaches that the honeycomb formed article 1 is provided with a plurality of cells which are fluid passages separated by the partition wails. Noting, when taken in combination (Fig. 2 & Fig. 3) depict the cells pathway comprising the length of the honeycomb ceramic. 
(Col. 2, lines 9-11) teaches that the superheated steam or mixed gas of steam and hot air, having the humidity thereof regulated so as to realize a wet bulb temperature of 70 °C or higher, is arranged to pass through the cells to dry the honeycomb formed article.
B.) Claim(s) 2, 5-8, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horiba, in view of Kasai and in further view of Takagi et al. (US-2010/0,078,859, hereinafter Takagi)
Regarding claim 2, 	
Wherein T1 < T3 is satisfied, in which T3 represents a dry-bulb temperature of hot gas (°C), and T3 is lower than an initiation temperature of thermal decomposition of the binder (Recalling T1 is the gelation temperature)
It should be noted that Horiba does mention the use gelation binder with a gelation temperature, that is between 50 to 80° C. and about 55° C, (Col. 3, lines 45-48). Additionally, that a wet-bulb temperature is 70° C or higher is utilized. However, nothing is mentioned about the dry-bulb temperature.
Regarding Claim 2, in analogous art for drying a ceramic honeycomb that utilizes hot air drying, Takagi suggests details regarding the dry-bulb temperature utilized, and in this regard Takagi teaches the following:
([0013]) teaches hot air has a dry-bulb temperature of 100 to 200 °C. ([0029]) teaches that the "hot air described here means a flow of gas having a dry-bulb temperature of 100° C. or more. Incidentally, a com position of gas constituting the hot air is not particularly limited. ([0031]) teaches gelation temperature of 50 °C. Highlighting, that T1 = 50 to 80° C, and T3 = 100 °C and thus satisfies T1 < T3. ([0054]) teaches that the wet-bulb temperature has correlations with dry-bulb temperature, a wet-bulb temperature of 50° € to 100° C means that the dry-bulb 
 	Takagi further suggests that the benefit of using a dry bulb temperature that is preferably 100 to 200 °C, is it provides a means for a reasonable drying time. Noting, that when the dry bulb temperature is below 100° C, which does not satisfy the aforementioned conditions of hot air, the drying time is too long, ([0066]). Furthermore, ([0054]) teaches that in the microwave drying of the first step, it is preferable to dry the honeycomb formed article by introducing superheated steam or a mixed gas of steam and heated air into the drying furnace so that the atmosphere in the drying furnace has a wet-bulb temperature of 50 °C to 100 °C. Wherein this mixed gas or steam drying mentioned, is the same utilized in Horiba without the additionally microwaves utilized within Takagi as the initial drying step.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles that utilize a hot air drying, gelling binder and wet bulb temperature of Horiba, by utilizing a dry bulb temperature of preferably 100 °C to 200 °C, as taught by Takagi Highlighting, implementation of a dry bulb temperature of 100 °C to 200 °C allows for a reasonable drying time. Noting, that when the dry bulb temperature is below 100 °C, which does not satisfy the aforementioned conditions of hot air, the drying time is too long.
Regarding claim 5, Horiba/Kasai are silent on the following:
Wherein the method comprises carrying out the step of drying the honeycomb formed body while disposing on an upstream side of the first end surface a baffle plate for preventing the hot gas from entering a boundary portion between the outer side surface of the honeycomb formed body and the inner side surface of the correction mold.
It should be noted that Horiba mentions the following, the honeycomb formed article 18 which is placed on the work piece placing plate 22, noting that the work piece plate preferably has the has amount of cell density as the honeycomb, (Col. 4, lines 51- 52 & 55-60).
Regarding Claim 5, in analogous art for drying a ceramic honeycomb that utilizes hot air drying, Takagi suggests details regarding utilization of a baffle plate, and in this regard Takagi teaches the following: 
(Fig. 5, part (19)) preforms the same functions as the applicant's baffle plate. ([0072]) teaches a restriction plate (19) for blocking circulation of the hot air may be attached on the lower or upper face of the work-mounting plate. Noting that areas where a baffle plate is found, hot air does not pass through.
 	Takagi further suggests that a benefit for using a baffle plate is it provides a means for tailoring where hot air does and does not pass through, ([0072]). 

Regarding claim 6, Horiba/Kasai are silent on the following:
Wherein the baffle plate is arranged on the upstream side of the first end surface such that the baffle plate covers the outer sidewall of the honeycomb formed body, the boundary portion between the outer side surface of the honeycomb formed body and the inner side surface of the correction mold and
5 to 30% of a number of all the cells from the cells arranged on an outermost periphery toward the cells on the inner side
It should be noted that Horiba mentions the following, the honeycomb formed article 18 which is placed on the work piece placing plate 22, noting that the work piece plate preferably has the has amount of cell density as the honeycomb, (Col. 4, lines 51- 52 & 55-60)
(Fig. 5, part (19)) preforms the same functions as the applicant's baffle plate. ([0072]) teaches a restriction plate (19) for blocking circulation of the hot air may be attached on the lower or upper face of the work-mounting plate. In addition, citing the case law for the rearrangement of parts. In re Japikse, 181 F.2d 1019,86 USPQ70 (CCPA 1950) Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553,188 USPQ7 (CCPA 1975) the particular placement of an element was held to be obvious. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art. In re Japikse, 86 USPQ70; In re Gazda, 104 USPQ400. Takagi discloses the claimed invention except for the rearrangement of restriction plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the restriction plate, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the restriction plate for the purpose of blocking circulation of the hot air on the lower or upper face of the work-mounting plate.
(Fig. 5, part (19)) depicts the restriction plate. ([0072]) teaches a restriction plate is utilized for blocking circulation of the hot air may be attached on the lower or 
 	Takagi further suggests that a benefit for using a baffle plate with a series of holes is it provides a means for tailoring the amount of hot gas going through the ceramic honeycomb articles, ([0072]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles that utilize a hot air drying, gelling binder and wet bulb temperature of Horiba/Kasai, by utilizing a baffle plate with a series of holes, as taught by Takagi. Highlighting, that the implementation of a baffle plate with a series of holes allows for tailoring the amount of hot air or gas going through the ceramic honeycomb articles.
Regarding claim 7, 	
Wherein a water content in the raw material composition is from 17.0% by mass to 26.0% by mass, based on 100% by mass of the at least one raw material of ceramics
It should he noted that Horiba teaches mentions that the unfired honeycomb formed article includes a raw material composition containing ceramics raw material, water, (Col. 2, lines 6-7). Additionally, that the duration time of passing of the superheated steam through the cell, that is the required time for water of the honeycomb formed article to reach equilibrium, is varied depending on the shape, water, size, temperature and humidity of the steam or the like of the honeycomb formed article (Col. 4, lines 14- 18), implying that the amount of water utilized in the honeycomb impacts the drying time and thus would be considered a result effective variable. However, there is no direct mention to the amount of water utilized.
Regarding Claim 7, in analogous art for drying a ceramic honeycomb that utilizes hot air drying, Takagi suggests details regarding utilization of a baffle plate, and in this regard Takagi teaches the following: 
([0014]) teaches a water content ratio prior to drying is 5-60%. ([0049]) specifies that this aforementioned % value is in relation to whole raw material composition at the time of preparation and for the % of water in the total mass of the raw material composition.

Regarding claim 8, Horiba/Kasai, are silent on the following:
Wherein the method comprising carrying out the step of drying the honeycomb formed body such that a water content in a dried honeycomb formed body is 0.07 g or less per 1 g of the dried honeycomb formed body.
It should be noted that Horiba teaches superheated steam ascends upwardly into the honeycomb formed article, and substantially uniformly passes through the plurality of cells so as to substantially uniformly dry an entirety of the honeycomb formed article, (Claim 1), However, there is no direct mention to the amount of (residual) water content in the dried honeycombRegarding Claim 8, in analogous art for drying a ceramic honeycomb that utilizes hot air drying, Takagi suggests details regarding utilization of a baffle plate, and in this regard Takagi teaches the following: 
([0066]) specifies that a hot air drying (second step) is done. Highlighting, that the drying is preferably performed until the water content becomes 1% or less. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles that utilize a hot air drying, gelling binder and wet bulb temperature of Horiba/Kasai by utilizing and obtaining a (residual) water content in the hot air dried ceramic honeycomb that is 1% or less, as was obtained in Takagi. Due to the fact it would amount to nothing more than the utilization of a known amount of residual water to obtain via hot air dried ceramic honeycomb, for its intended use, in a known environment and process, to accomplish entirely expected result, as suggested by Takagi.
Regarding claim 15,
Wherein the step of drying the honeycomb formed body comprises circulating at least a part of the hot gas flowing out of the second end surface of the honeycomb formed body to utilize the hot gas as a part or all of the hot gas flowing into the first end surface of the honeycomb formed body.

It should be noted that Horiba mentions that the drying unit comprises a hood unit that recovers the superheated steam which has passed through the honeycomb formed article. However, recycling of the gas it is not directly mentioned.

([0070]) teaches that a part of the discharged hot air is recovered and then recycled by allowing the hot air to flow back into the lower chamber (18) from the inflow port (20).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles that utilize a hot air drying, gelling binder and wet bulb temperature of Horiba/Kasai by utilizing the fact that the hot air gas already used may be recycled, as taught in Takagi. Due to the fact it would amount to nothing more than the utilization of a known amount of residual water to obtain via hot air dried ceramic honeycomb, for its intended use, in a known environment and process, to accomplish entirely expected result, as suggested by Takagi. Additionally, though not explicitly mentioned in Takagi the recycling of hot gas, as with the recycling of any product would reduce the amount new product needed, in this case heated gas required to be supplied during the drying, and in turn reducing costs and environmental impact
C.) Claim(s) 12, is rejected under 35 U.S.C. 103 as being unpatentable over Horiba, in view of Kasai, and in further view Allen et al. (US-2010/0,304,033, hereinafter Allen)
Regarding claim 12,
Wherein an inner cross-sectional area of the correction mold in a direction perpendicular to a flow path direction of the cells is increased from a first end surface side toward a second end surface side.
Regarding claim 12, in analogous art for a support plates used to align honeycomb bodies, Allen gives discussion on the shape possibilities for the support plates, and in this regard Allen teaches the following:
([0026]) teaches that the surface can comprise a cylindrical concave surface to provide one or two vertical lines of contact per alignment member, indeed, a single vertical line of contact near the middle of the surface can be provided if the cylindrical concave surface of the alignment member has a radius that is greater than a radius of the second end of the outer peripheral surface of the honeycomb body. On the other hand, two lateral vertical lines of contact can be provided near opposed edges of the concave surface if the cylindrically concave surface of the alignment member has a radius that is less than a radius of the second end of the outer peripheral surface of the honeycomb body. Still further, the surface can comprise a spherical or other curved surface to provide a point contact. In further examples, the alignment members can include a surface configured to engage the outer peripheral surface of the honeycomb body a profile other than a point or one or two lines.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles that utilize a hot air drying, gelling binder and wet bulb temperature of Horiba/Kasai, by utilizing a support tray with particular shape, as taught by Allen. Highlighting, that the use of a support trays with varying shapes allows for forming ceramic articles with varying shape including a support tray that ideally matches the formed honeycomb article.D.) Claim(s) 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Horiba, in view of Kasai, and in further view Dotzel et al. (US-2010/0,295,218, hereinafter Dotzel)
Regarding claim 13, Horiba/Kasai are silent on the following: 
Wherein the step of drying the honeycomb formed body comprises allowing the hot gas to pass through the flow paths of the plurality of cells maintained in a negative pressure state.
Regarding claim 13, in analogous art for drying honeycomb bodies utilizing a vacuum, Dotzel gives details on the conditions utilized for drying, and in this regard Dotzel teaches the following:
([0031]) teaches that the atmospheric pressure in the drying chamber can be controlled and reduced within about 10 minutes from room pressure to a final pressure, in turn controlling and lowering the temperature and causing the
 	Dotzel further suggests that the benefit of using a vacuum during the drying process is the vacuum pressure applied acts as a means for controlling the temperature ([0031]). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles of Takagi/ Kasai, by utilizing a vacuum during the drying, as taught by Dotzel. Highlighting, that the use of a vacuum allows for a way to control the pressures applied during the drying process and in turn an additional means for controlling the temperature of the drying chamber
Regarding claim 14, Horiba/Kasai are silent on the following: 
Wherein in the step of drying the honeycomb formed body, a gas volume of the hot gas flowing out of the second end surface of the honeycomb formed body is higher than a gas volume of the hot gas flowing into the first end surface of the honeycomb formed body.
Regarding claim 14, in analogous art as applied above for the conditions utilized for drying, and in this regard Dotzel teaches the following:
([0020]) teaches that in order to further accelerate the sublimation rate and consequently the drying duration of the ceramic honeycomb body, the frozen 
 	Dotzel further suggests that the benefit of using a vacuum during the drying process is the vacuum pressure applied acts as a means for controlling the temperature ([0031]). 
 	In addition, the utilization of a vacuum implies understand of how to establish and maintain a conditions that are considered to vacuumous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles of Takagi/ Kasai, by utilizing a vacuum during the drying, as taught by Dotzel. Highlighting, that the use of a vacuum allows for a way to control the pressures applied during the drying process and in turn an additional means for controlling the temperature of the drying chamber.
E.) Claims 16-20, are rejected under 35 U.S.C. 103 as being unpatentable over Horiba, in view of Kasai, in view of Takagi, and in further view McCandlish et al. (US-2016/0,355,439, hereinafter McCandlish)
Regarding claim 16,
The hot gas is generated by heating a drying gas supplied by a blowing fan with a heater 
a path of the hot gas flowing out of the second end surface of the honeycomb formed body is in communication with a path of the drying gas at a confluence on an upstream side of the blowing fan via a circulation path, 
valves are arranged in the path of the drying gas and in the path of the hot gas flowing out of the second end surface of the honeycomb formed body, respectively.
Regarding Claim 16, in analogous art for drying a ceramic honeycomb that utilizes hot air drying, Takagi suggests details the path utilized for the hot air gas, and in this regard Takagi teaches the following: 
([0070]) teaches a description for (Fig. 5), depicts is the apparatus used for drying, highlight that the route depicted in which the air travels is a circulation path, showing the air flowing through the honeycomb and out of the top of honeycomb, with some of the air being recycled and recirculated.
 	Takagi further suggests that the benefit of using a circular path for the hot air/ gas utilized in the drying operation as that depicted in (Fig. 5) is it provides a means for allowing part of the discharged hot air to be recovered and then recycled by allowing the hot air to flow back into the lower chamber (18) from the inflow port (20), ([0070]) 

Regarding claim 16, Horiba/Kasai/Takagi are silent on the following limitations: 
(a) & (c)
Regarding claim 16, in analogous art for controlling gas and gas flow used for the drying of ceramic articles with hollow channels, McCandlish gives further discussion to the type of gas utilized for the drying procedure, and in this regard McCandlish teaches the following: 
([0090]) teaches a type of dry gas is carbon dioxide (C02). ([0092]) teaches blower is an important component of the heating system as it is able to help transfer the heat energy to the gas, and in turn transferring the heat energy to the products and the chamber itself. 
([0087]) the actuated proportioning control valve can add dry CO2. 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles that utilize a hot air drying, gelling binder and wet bulb temperature of Horiba/Kasai/Takagi, by utilizing valves and a blower, as taught by McCandlish. Highlighting, that the use of a valve allows for a control over the amount of gas utilized during the drying process, in addition the employment of a blower allows for the drying gas used to have better transfer of heat energy from itself (drying gas) to the products and chamber
Regarding claim 17, Horiba/Kasai/Takagi are silent on the following: 
Wherein the method comprises, during the step of drying the honeycomb formed body, reversing a direction of allowing the hot gas to pass through the flow paths of the plurality of cells such that the hot gas flows into the second end surface and flows out of the first end surface.
Regarding claim 17, in analogous art as applied above for the type of gas utilized. McCandlish gives detail about how the gas is introduced into the drying procedure, and in this regard McCandlish teaches the following: 
a.) ([0065]} teaches the gas flow may be controlled, for example, such as to oscillate in opposite directions to reverse the gradients when passing through the interior ducts or channels and outside the exterior of the article. 
 	McCandlish further suggests that the benefit of using valves allow for control over the direction of drying gas used adding that oscillation in opposite directions allows for the temperature and concentration gradients average out over the curing period, ([0087]).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles of Takagi/Kasai, by utilizing valves and a blower, as taught by McCandlish. Highlighting, that the use of a valve allows for a control over the direction of drying gas adding that oscillating the gas in opposite directions allows for the temperature and concentration gradients average out over the curing period.
Regarding claim 18, Horiba/Kasai/Takagi are silent on the following:
Wherein the method further comprises, after the step of drying the honeycomb formed body, a step of cooling the honeycomb formed body by allowing cold gas in place of the hot gas to pass through the flow paths of the plurality of the cells, such that the cold gas flows into the first end surface and flows out of the second end surface.

Regarding claim 18, in analogous art as applied above including condition utilized during drying, McCandlish gives detail about how to control and optimize the atmosphere exploited during the drying procedure, and in this regard McCandlish teaches the following: 
([0091]) teaches temperatures can be monitored and controlled throughout the process to a desired value. ([0091]) goes on to teach that a system that can provide closed loop control using feedback, in which set values of operating parameters such as CO2 concentration, humidity, and temperature that are desired at specific times in the process cycle are provided. McCandlish further suggests that the benefit of using valves allow for control over the amount of gas used or added during the drying process ([0087] - [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles of Takagi/Kasai, by utilizing valves and a blower, as taught by McCandlish. Page 35 Highlighting, that the use of a valve allows for a control over the amount of gas utilized during the drying process.

Regarding claim 19, Horiba/Kasai/Takagi are silent, on the following:
Wherein the step of cooling the honeycomb formed body comprises carrying out the step of cooling while closing a valve arranged in a path of the hot gas flowing into the first end surface of the honeycomb formed body and opening a valve arranged in a path of the cold gas flowing into the first end surface of the honeycomb formed body.
Regarding claim 19, in analogous art as applied above for controlling the drying atmosphere achieved, McCandlish gives detail about how the gas is introduced into the drying procedure, and in this regard McCandlish teaches the following:
([0087]) teaches that the actuated proportioning control valve can add dry CO2. Noting, that the duplication of parts can be utilized for the second valve. Additionally, citing the case law for the duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Horiba/Kasai/Takagi/McCandlish discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a control valve, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate a control valve for the purpose of open and closing thus overall controlling the amount of cold air 
 	McCandlish further suggests that the benefit of using valves is it allow for control over the amount of gas used or added during the drying process ([0087] - [0092]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles of Takagi/Kasai, by utilizing valves and a blower, as taught by McCandlish. Highlighting, that the use of a valve allows for a control over the amount of gas utilized during the drying process

Regarding claim 20, Horiba/Kasai are silent on the following:
 Wherein a path of the hot gas is branched into a plurality of branched paths that are in communication with the first end surfaces of a plurality of the honeycomb formed bodies, 
wherein the method comprises switching the hot gas flowing into the first end surfaces of the plurality of the honeycomb formed bodies by an opening and closing operation of valves arranged in each of the branched paths of the hot gas.
Regarding Claim 20, in analogous art for drying a ceramic honeycomb that utilizes hot air drying, Takagi suggests details the path utilized for the hot air gas, and in this regard Takagi teaches the following:
 (Fig. 5) depicts the apparatus, the hot drying gases traveling path is depicted with black arrows. Noting, that the hot drying gas travels from the lower chamber, into 
 	Takagi further suggests that the benefit of using utilizing a system wherein hot drying gas travels from the lower chamber, into individualized branched path, directing the gas into various openings and subsequently through the ends of the honeycombs is it provides a means for drying a plurality of honeycombs, as depicted in (Fig. 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles of Takagi/Kasai, by utilizing a system wherein hot drying gas travels from the lower chamber, into individualized branched path, as taught by Takagi. Highlighting, that the use of a system wherein hot drying gas travels from the lower chamber, into individualized branched paths allows for drying a plurality of honeycombs.

Regarding Claim 20, Takagi/Kasai is silent on the following limitations: 
(b)
Regarding claim 20, in analogous art as applied above for controlling the drying atmosphere achieved, McCandlish gives detail about how the gas is introduced into the drying procedure, and in this regard McCandlish teaches the following:
([0087]) teaches that the actuated proportioning control valve can add dry CO2.
 	McCandlish further suggests that the benefit of using valves allow for control over the amount of gas used or added during the drying process ([0087]-[0092]). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for drying of honeycomb articles of Takagi/Kasai, by utilizing valves and a blower, as taught by McCandlish. Highlighting, that the use of a valve allows for a control over the amount of gas utilized during the drying process.                                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malanga et al. (US-2015/0,183,692, hereinafter Malanga) which teaches a means for preparing a ceramic body (Claim 1).  Wherein the ceramic material is dried, and calcinated. The ceramic material must withstand the heat from the drying process and the calcining to become a sintered, (Abstract).  ([0025]) teaches that the flow rate of the drying fluid is chosen to facilitate the removal of liquid carrier from the vicinity of the wet ceramic material. As such, it is understood that the flow rate chosen impacts the removal of liquid from the wet ceramic material. Consequently, the case law for result effective variable may be combined with this statement. Noting, that ([0025]) specifies that the drying fluid is a gas. Preferred gasses include air, oxygen, nitrogen, carbon dioxide, inert gasses and the like. Most preferably the drying fluid is air.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741